

EXHIBIT 10.4


FOURTH AMENDMENT OF LEASE


THIS FOURTH AMENDMENT OF LEASE (this “Agreement”) dated as of June 24, 2011
(this “Agreement”), by and between ONE CITY BLOCK LLC, a Delaware limited
liability company, having an address c/o Google Inc., 1600 Amphitheatre Parkway,
Mountain View, California 94043 (“Landlord”), and ABOVENET COMMUNICATIONS, INC.,
a Delaware corporation with an address at 360 Hamilton Avenue, White Plains, New
York 10601 (“Tenant”).
 
WITNESSETH:


WHEREAS, Landlord (as successor to 111 Chelsea Commerce LP, as successor to 111
Eighth Avenue LLC) and Tenant (as successor to AboveNet, Inc., as successor to
Metromedia Fibert Network, Inc., as successor to Metromedia Fibert Network
Services, Inc.) are parties to a Lease dated as of April 23, 1999, as modified
by First Amendment of Lease dated as of October 18, 2000, Second Amendment of
Lease dated as of March 13, 2003 (the “Second Amendment”), and Third Amendment
of Lease dated as of March 1, 2004, (collectively, as amended, the “Lease”; all
capitalized terms used herein but not otherwise defined shall have the
respective meanings ascribed to them in the Lease), covering certain demised
premises in the building known as and located at 111 Eighth Avenue, New York,
New York (the “Building”); and
 
WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, Landlord and Tenant agree as follows:
 
1.           Surrender. (a) On or before October 1, 2011 (the “Surrendered
Premises Expiration Date”), Tenant shall surrender the portion of the Premises
located on the 12th floor of the Building as shown diagonally-hatched on Exhibit
A attached hereto (the “Surrendered Premises”) as if the Surrendered Premises
Expiration Date was originally set forth in the Lease as the “Expiration Date”
for the Surrendered Premises. Tenant shall continue to observe and perform all
of its covenants and obligations under the Lease (including, without limitation,
the obligation to pay Fixed Rent and Additional Rent (including, without
limitation, Tenant’s Labor Rate Payment)) with respect to the Surrendered
Premises until the occurrence of the Surrendered Premises Expiration Date.
Tenant shall surrender the Surrendered Premises strictly in accordance with the
provisions of the Lease, including, without limitation, Section 20.1 of the
Lease. Time shall be of the essence with respect to Tenant’s obligation to
surrender the Surrendered Premises on or before the Surrendered Premises
Expiration Date. In the event Tenant remains in possession of all or a portion
of the Surrendered Premises after the Surrendered Premises Expiration Date,
Landlord shall be entitled to all rights and remedies available pursuant to the
Lease (including, without limitation, Section 20.2 of the Lease), at law or in
equity.

 
 

--------------------------------------------------------------------------------

 

(b)           From and after the date that Tenant actually surrenders possession
of the Surrendered Premises in accordance with the provisions of the Lease (as
amended by this Agreement) (the “Actual Surrender Date”), (i) the term
“Premises” wherever used in the Lease shall be deemed to exclude the Surrendered
Premises, and (ii) Tenant’s monetary obligations under the Lease with respect to
the Surrendered Premises shall be released; provided, that Tenant’s liability to
pay Fixed Rent and Additional Rent, and any and all other payments, sums or
charges due or to become due with respect to the Surrendered Premises pursuant
to the terms of the Lease (as amended by this Agreement), including, without
limitation, any holdover rent payable by Tenant with respect to the Surrendered
Premises, apportioned through and including the Actual Surrender Date, shall
survive the Actual Surrender Date and shall be due and payable by Tenant within
ten (10) Business Days following written demand by Landlord.
 
(c)           Landlord is currently holding Letter of Credit No. 61652972 issued
by Citibank, N.A. on September 25, 2006, in an aggregate amount available for
drawing equal to $1,725,000.00 (the “Existing Letter of Credit”). Following the
Actual Surrender Date, Tenant shall be entitled to a reduction in the aggregate
amount available for drawing under the Existing Letter of Credit from
$1,725,000.00 to $800,000.00 (and no other changes to the Existing Letter of
Credit), and Landlord shall reasonably cooperate with Tenant in connection with
obtaining such reduction as soon as practicable.
 
2.           Extension of Term. The term of the Lease (the “Term”) is hereby
extended so that it shall end at 11:59 p.m. on September 30, 2029 (the
“Expiration Date”), which revised ending date shall be deemed to be the
“Expiration Date” under the Lease (except with respect to the Surrendered
Premises, for which the “Surrendered Premises Expiration Date” shall constitute
the “Expiration Date” as provided in Section 1 above). Effective as of October
1, 2014 (the “New Term Commencement Date”):
 
(a)           Renewal Premises. The Premises shall consist of the 18,387
Rentable Square Foot portion of the 7th floor of the Building as shown
diagonally-hatched on Exhibit B attached hereto (the “Renewal Premises”).
Nothing contained herein is or shall be construed to be a representation by
Landlord as to the actual size of the Renewal Premises. Landlord shall not be
required to perform any work, to pay any work allowance or other amount, or to
render any services to make the Renewal Premises ready for Tenant’s use or
occupancy or to provide any abatement of Fixed Rent or Additional Rent, and
Tenant shall accept the Renewal Premises in its “AS IS” condition on the New
Term Commencement Date.
 
(b)           Fixed Rent. The Fixed Rent payable with respect to the Renewal
Premises shall be as set forth on Exhibit C attached hereto.
 
(c)           Real Estate Taxes. The following terms shall be modified as
follows: (i) “Base Taxes” shall mean an amount equal to the Taxes payable for
the Tax Year commencing on July 1, 2014 and ending on June 30, 2015; (ii)
“Comparison Year” shall mean any Tax Year commencing subsequent to the 2014/2015
Tax Year; and (iii) “Landlord’s Statement” shall mean an instrument or
instruments containing a comparison of Taxes payable for any Comparison Year.
 
(d)           Labor Rate Increases. Sections 6.3 and 6.4 of the Lease shall be
deleted in their entirety.
 
(e)           Freight Elevators. The reference in Section 9.4(b) to
“$115.00/hour” shall be deleted and replaced with “$208/hour”.

 
- 2 -

--------------------------------------------------------------------------------

 

(f)           Rooftop Equipment. The Roof Space shall be deemed to consist of
2,475 Rentable Square Feet in the aggregate. In lieu of the license fee payable
by Tenant to Landlord pursuant to Section 9.9(b) of the Lease, Tenant shall pay
a license fee to Landlord for the Roof Space, as Additional Rent in advance on
the first day of each month from and after the New Term Commencement Date, as
set forth on Exhibit D attached hereto.
 
(g)           Renewal Option. (i) Tenant shall have the option (the “Renewal
Option”) to renew the term of the Lease for a ten-year renewal term (the
“Renewal Term”) commencing on the day immediately following the Expiration Date
(as modified pursuant to the opening paragraph of this Section 2) (the “Renewal
Term Commencement Date”) and expiring on the day preceding the tenth (10th)
anniversary of the Renewal Term Commencement Date (the “Renewal Term Expiration
Date”). Tenant shall have no right to exercise the Renewal Option unless all of
the following conditions have been satisfied as of the date of the Renewal
Notice and as of the Renewal Term Commencement Date: (x) the Lease shall be in
full force and effect; and (y) Tenant shall not be in default (beyond the
expiration of applicable notice and cure periods) under the Lease. The Renewal
Option shall be exercised with respect to the entire Renewal Premises only and
shall be exercisable by Tenant giving written notice to Landlord (the “Renewal
Notice”) not earlier than twenty-four (24) months and not later than fifteen
(15) months prior to the Expiration Date (as modified pursuant to the opening
paragraph of this Section 2). Time shall be of the essence with respect to the
giving of the Renewal Notice. Tenant’s failure to timely deliver the Renewal
Notice shall constitute Tenant’s irrevocable and unconditional waiver of the
Renewal Option.
 
(ii)            If Tenant shall deliver the Renewal Notice within the time and
in the manner herein provided, the term of the Lease shall be deemed renewed for
the Renewal Term on the terms and provisions of the Lease, except that: (w)
Fixed Rent shall be determined as set forth below; (x) the term “Base Taxes”
shall mean “an amount equal to the Taxes payable for the Tax Year commencing on
the July 1st prior to the Renewal Term Commencement Date”; (y) the term
“Comparison Year” shall mean “any Tax Year commencing subsequent to the Tax Year
commencing on the July 1st prior to the Renewal Term Commencement Date”, and (z)
Landlord shall have no obligation to perform any work or grant to Tenant any
work allowance in connection with Tenant’s exercise of the Renewal Option.
 
(iii)           Fixed Rent for the Renewal Term shall be determined as of the
commencement of the Renewal Term and shall be an amount equal to one hundred
percent (100%) of the fair market value of the Renewal Premises for the Renewal
Term (the “Renewal Term FMV”), determined as if the Renewal Term were for the
number of years comparable to the leases of similar term duration that Landlord
is then typically entering into for comparable space in the Building.
 
(iv)           On or prior to the date that is three hundred sixty-five (365)
days prior to the Expiration Date (as modified pursuant to the opening paragraph
of this Section 2), Landlord will notify Tenant of the amount of the Fixed Rent
(the “Rental Notice”), which Rental Notice shall set forth Landlord’s
calculation of the Renewal Term FMV. Tenant shall notify Landlord (“Tenant’s
Notice”), within sixty (60) days after Tenant’s receipt of the Rental Notice,
whether Tenant accepts or disputes Landlord’s determination of Renewal Term FMV,
and if Tenant disputes Landlord’s determination Tenant’s Notice shall set forth
Tenant’s determination of the Renewal Term FMV. If Tenant fails to give Tenant’s
Notice within such 60 day period, or if Tenant gives Tenant’s Notice within such
60 day period but fails to set forth therein Tenant’s determination of the
Renewal Term FMV and supporting calculations with respect thereto, then Tenant
shall be deemed to have accepted Landlord’s determination of Renewal Term FMV.
In the event that Tenant shall timely dispute Landlord’s calculation of the
Renewal Term FMV, such dispute shall be submitted to arbitration and shall be
determined in the manner set forth in Sections 2(g)(v) through 2(g)(vii) below.

 
- 3 -

--------------------------------------------------------------------------------

 

(v)           If Tenant shall dispute Landlord’s calculation of the Renewal Term
FMV, such dispute shall be submitted to arbitration and shall be determined by a
single arbitrator appointed in accordance with the American Arbitration
Association Real Estate Valuation Arbitration Proceeding Rules. The arbitrator
shall be impartial and shall have not less than ten (10) years’ experience in
the Manhattan, New York area in a calling related to the leasing of commercial
office and retail space in buildings comparable to the Building, and the fees of
the arbitrator shall be shared by Landlord and Tenant. Within thirty (30) days
following the appointment of the arbitrator, each party shall attend a hearing
before the arbitrator wherein each party shall submit a report setting forth its
determination of the Renewal Term FMV in dispute (which Landlord’s determination
may be equal to or less than its initial determination of Renewal Term FMV as
set forth in the Rental Notice, and which Tenant’s determination may be equal to
or greater than its initial determination of Renewal Term FMV as set forth in
the applicable Tenant Notice), together with such information on comparable
rentals, or such other evidence, as such party shall deem relevant.
 
(vi)           The arbitrator shall, within fifteen (15) days following such
hearing and submission of evidence, render his or her decision by selecting the
determination of the Renewal Term FMV submitted by either Landlord or Tenant
which, in the judgment of the arbitrator, most nearly reflects the Renewal Term
FMV. The arbitrator shall not select any amount of Renewal Term FMV other than
either Landlord’s determination of Renewal Term FMV or Tenant’s determination of
Renewal Term FMV. The decision of such arbitrator shall be final and binding
upon the parties hereto, and may be entered in any court of competent
jurisdiction.
 
(vii)          For purposes of the determination of the Renewal Term FMV, the
arbitrator shall take into account all relevant factors (including, without
limitation, the resetting of the Base Taxes as provided in Section 2(g)(ii)(x)
and the fact that Tenant shall not pay Landlord for Building operating expenses
during the Renewal Term), assuming that the Renewal Term were for the number of
years comparable to leases of similar term duration that Landlord is then
typically entering into for comparable space in the Building. The arbitrator’s
determination of the Renewal Term FMV shall be based on the criteria stated in
this Paragraph 2(g)(vii), and the arbitrator shall not have the power to add to,
modify or change any of the provisions of this Agreement.

 
- 4 -

--------------------------------------------------------------------------------

 

(viii)         After the Renewal Term FMV has been finally determined, the
parties shall execute and deliver to each other an agreement setting forth the
Fixed Rent for the Renewal Term as so determined, provided that the failure of
either party to execute any such agreement shall not affect the determination of
Fixed Rent for the Renewal Term in accordance with the provisions of this
Paragraph 2(g). If the final determination of Fixed Rent for the Renewal Term
shall not be made on or before the Renewal Term Commencement Date in accordance
with the provisions of this Paragraph 2(g), then pending such final
determination, Tenant shall pay as Fixed Rent for the Renewal Term the amount of
Fixed Rent as set forth by Landlord in the Rental Notice. If, based upon the
final determination of such Fixed Rent as provided herein, the payments made by
Tenant on account of Fixed Rent were greater than Fixed Rent as finally
determined in accordance with the provisions hereof, Landlord shall, at
Landlord’s option, either credit the amount of such excess against the next
installments of basic annual rent due under the Lease, or refund the amount of
such excess to Tenant.
 
3.           Electricity. Landlord and Tenant hereby acknowledge that, prior to
the date of this Agreement, Landlord has replaced all of the submeters which
measure the usage and demand of the electricity consumed in the Premises and
consumed by the equipment that services the Premises, with submeters (and
related equipment and software) that are capable of measuring the usage and
demand of electricity in accordance with the Electricity Rate (as hereinafter
defined). Effective as of the date of this Agreement, Sections 9.2(b), 9.2(c)
and 9.2(d) of the Lease shall be deleted in their entirety and replaced with the
following:


“(b)           (i)           The calculations and determinations of the charges
for the usage of, and demand for, the electricity consumed in, and by the
equipment servicing, the Premises shall be based on the Electricity Rate, as
applied to the recorded readings of the submeters heretofore installed by
Landlord, as if such electricity recorded on the submeters serving the Premises
was the only electricity being purchased for the Building. Tenant shall pay to
Landlord, as Additional Rent within thirty (30) days after demand from time to
time but no more frequently than monthly, for such usage and demand, a sum equal
to 105% of the amount determined by applying the Electricity Rate to the
readings of such submeters in the applicable billing period. Landlord is
responsible for the fees and expenses of Landlord's electrical contractor for
services rendered by such contractor in the maintenance and repair of the
submeters serving the Premises. In addition, Tenant shall pay Landlord as
Additional Rent the amount of any taxes imposed by any Governmental Authority on
Landlord from the sale or resale of electricity to Tenant.


(ii)            “Electricity Rate” means Rate II of Service Classification No.
9, Rider M for general lighting and power service, as published by Consolidated
Edison Company of New York, as such rate is filed with, and amended from time to
time by, the New York State Public Service Commission (a/k/a Mandatory Hourly
Pricing), effective as of the date any such rate charge is authorized (whether
retroactively or prospectively, as applicable), inclusive of all applicable
taxes (regardless of whether included in such utility company's charges or paid
separately by Landlord), surcharges, demand charges and rates, energy charges
and rates, reactive power charges and rates, commodity charges and rates,
transportation charges and rates, fuel adjustment charges, time-of-day charges,
time-of-use charges, rate adjustment charges and all other factors used by such
utility company in computing the charges for supplying, furnishing, providing
and transporting electricity.


 
- 5 -

--------------------------------------------------------------------------------

 

(iii)           If at any time during the Term the service classification (and
applicable rates thereof) described in Section 9.2(b)(ii) above are no longer in
effect or, because Tenant’s demand for electricity does not meet a minimum
demand requirement or for any other reason, said service classification (and
applicable rates thereof) are no longer applicable (i.e., if Tenant were the
only user of electricity in the Building, Landlord could no longer purchase
electricity for the Building under the service classification (and applicable
rates thereof) described in Section 9.2(b)(ii) above based on Tenant’s usage or,
or demand for, electricity), then ‘Electricity Rate’ shall mean a service
classification (and applicable rates thereof) reasonably selected by Landlord
which represents an equivalent successor rate.


(iv)           For the purposes of this Lease, the term “Electricity Providers”
means the companies that supply, furnish, provide and/or transport electricity
to the Building from time to time. Landlord reserves the right to contract with
different Electricity Providers from time to time in its sole judgment, and
without reference to whether any Electricity Provider selected by Landlord
provides lower rates than any other electricity supplier and/or to participate
in the generation or co-generation of electricity to all or portions of the
Building.


(v)           In the event that Tenant’s total power requirements at the
Premises, based on an annual review of Tenant’s maximum peak demand based on the
prior twelve (12) months of submeter readings commencing on the date of that
certain Fourth Amendment to Lease, dated as of June__, 2011, between Landlord
and Tenant (the “Fourth Amendment”) and thereafter on each anniversary thereof,
shall be less than the 1,760 ampere (which is based on the current fused 2,200
Amperage, noting National Electric Code (“NEC”) restrictions of only being able
to use 80% of the Fuse Rating; or such greater number of amperes as may have
been added by Tenant pursuant to Section 9.2(a) above), 480 volt service as
described in Section 9.2(a) above, then Tenant shall pay to Landlord, as
Additional Rent, an annual fee known as a “use it or lose it” fee, for the
availability of such excess capacity, at the rate of $25.00 per unused ampere
per annum. Tenant shall have the right upon thirty (30 days prior written notice
to Landlord to reduce the Basic Capacity to a level specified by Tenant in such
notice. Tenant shall, at its sole cost and expense, and subject to all of the
terms and conditions of the Lease applicable to Tenant’s performance of
Alterations, perform any work required to so reduce the Basic Capacity, and any
then payable “use it or lose it” fee as described above shall be reduced
accordingly following Tenant’s completion of such work to Landlord’s reasonable
satisfaction.”


All references to Sections 9.2(b), (c) and (d) in the Lease, shall hereafter
reference Sections 9.2(b)(i) - (v) above. Sections 9.2(e), (f), (g), (h) and (i)
of the Lease shall be renamed Sections 9.2(c), (d), (e), (f) and (g) to
correspond with the new subsection numbering.


4.           Electric Generators. (a) Landlord and Tenant hereby acknowledge
that Tenant no longer requires use of the Generator. Accordingly, effective as
of the date of this Agreement, Section 9.8 of the Lease shall be deleted in its
entirety and have no further force and effect; provided, provided, that Tenant’s
liability to pay the EPS Fee and any and all other payments, sums or charges due
or to become due with respect to EPS and/or the Generator pursuant to the terms
of the Lease (as amended by this Agreement), apportioned through and including
the date of this Agreement, shall survive this Agreement and shall be due and
payable by Tenant within ten (10) Business Days following written demand by
Landlord.


(b)           Tenant acknowledges and agrees that any electrical generator or
other related equipment, including mountings and supports, installed by or on
behalf of Tenant, any sublessee or licensee of Tenant or any party claiming by
or through Tenant, on the Roof Space or any other portion of the Building
located outside the Premises, shall constitute a “Tenant’s Generator” for all
purposes of Section 9.10 of the Lease, and Tenant shall, at its sole cost and
expense, comply strictly with the provisions of Section 9.10 in connection
therewith.

 
- 6 -

--------------------------------------------------------------------------------

 

5.           Conduit. From and after the date of this Agreement, if Tenant
requires additional riser space for the Cabling Equipment and telecommunications
lines or for use in connection with the Roof Equipment or any other use, then
upon request by Tenant, subject to availability of riser space in the Building,
Landlord will make available to Tenant riser space at Landlord’s then-current
rates for riser space in the Building (which rate only for riser space not
exceeding two inches (2”) in diameter is $13.00 per linear foot per year, and
for riser space greater than two inches (2”) but not exceeding four inches (4”)
in diameter is $19.50 per linear foot per year), subject to increases in CPI
equal to the product of (i) Landlord’s applicable rate then in effect for the
immediately preceding calendar year, multiplied by (ii) the CPI Fraction.


6.           Representations. Tenant hereby covenants, represents and warrants
to Landlord that: the Lease is in full force and effect; to the best of Tenant’s
knowledge, no default exists on the part of Landlord under the Lease; Tenant has
neither received nor given any notice of default thereunder, which default, if
any, remains uncured as of the date hereof; Tenant has no knowledge of the
existence of any condition which constitutes a default under the Lease or which,
with the giving of notice or the passage of time, or both, would constitute a
default under the Lease; Tenant knows of no defense or counterclaim to the
enforcement of the Lease; all reimbursements, rent concessions, work credits and
allowances due to Tenant and work to be performed by Landlord for the benefit of
Tenant under the Lease have been paid in full or fully performed; and, to the
best of Tenant’s knowledge, Tenant is not currently entitled, pursuant to any
applicable provision of the Lease or otherwise, to any reduction, offset or
abatement of the rents payable under the Lease.


7.           Broker. Tenant covenants, warrants and represents that it had no
conversations or other communications with any broker, finder or consultant
except Taconic Management Company LLC and Armando Nunez (at CB Richard Ellis,
Inc.) (collectively, the “Broker”) in connection with this Agreement and the
transactions contemplated hereunder, and that, to Tenant’s best knowledge, there
were no brokers, finders or consultants, except the Broker, instrumental in
consummating this Agreement. In addition, Tenant covenants, warrants and
represents that it has not retained any person as a broker, finder or
consultant, whether on an exclusive or non-exclusive basis, in connection with
this Agreement or the transactions contemplated hereunder. Tenant shall
indemnify and hold Landlord harmless from and against any claims for a brokerage
commission, finder’s fee, consultation fee or similar fee (including, without
limitation, reasonable legal fees, disbursements and court costs incurred in
defending such claims) arising out of any conversations or negotiations had by
Tenant with any brokers or finders except for the Broker, including any person
claiming to have been retained by Tenant in connection with this transaction,
regardless of whether such person was actually retained by Tenant or whether
such person was in any way involved with this transaction. Landlord shall pay a
brokerage commission to Broker pursuant to one or more agreements entered into
between Landlord and Broker. Landlord agrees that Tenant shall have no
responsibility for any commissions to Broker in connection with this Agreement
and the transactions contemplated hereunder except as may have been agreed
between Tenant and Broker.
 
8.           Notices. For purposes of Article 25 of the Lease, from and after
the date of this Agreement, notices to Landlord shall be delivered as follows:

 
- 7 -

--------------------------------------------------------------------------------

 

One City Block LLC
c/o Google Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043
Attn: David Radcliffe


with a copy to:


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attn: Robert J. Sorin, Esq.


 For purposes of Article 25 of the Lease, from and after the date of this
Agreement, notices to Tenant shall be delivered as follows:


AboveNet Communications, Inc.
360 Hamilton Avenue
White Plains, NY 10601
Attn: President


with a copy to:


AboveNet Communications, Inc.
360 Hamilton Avenue
White Plains, NY 10601
Attn: Senior Vice President and General Counsel


9.           Representations. To Tenant’s knowledge, there are no breaches or
defaults under the Lease by Landlord or Tenant, and Tenant knows of no events or
circumstances which, with the giving of notice or the passage of time, would
constitute a default under the Lease by either Landlord or Tenant To Landlord’s
knowledge, there are no breaches or defaults under the Lease by Landlord or
Tenant, and Landlord knows of no events or circumstances which, with the giving
of notice or the passage of time, would constitute a default under the Lease by
either Landlord or Tenant.
 
10.         Miscellaneous. (a) All of the terms, covenants, conditions and
provisions of the Lease shall remain and continue unmodified, in full force and
effect, except, except as otherwise provided herein.
 
(b)           This Agreement sets forth the entire agreement between the parties
regarding the Surrendered Premises and the Renewal Premises, superseding all
prior agreements and understandings, written and oral, regarding the Surrendered
Premises and Renewal Premises. The provisions of this Agreement shall supersede
any inconsistent provisions contained in the Lease, regardless of whether such
inconsistent provisions are contained in the Lease or in any rider exhibit or
schedule attached thereto, or in any amendment, modification, letter, notice or
other written instrument executed in connection with the Lease or sent pursuant
thereto.

 
- 8 -

--------------------------------------------------------------------------------

 

(c)           Landlord and Tenant each represent and warrant to the other that
it has not relied upon any representation or warranty, express or implied, in
entering into this Agreement, except those which are set forth herein.
 
(d)           No waiver by any party of any failure or refusal to comply with
its obligations under this Agreement shall be deemed a waiver of any other or
subsequent failure or refusal to so comply.
 
(e)           This Agreement has been executed in the State of New York and
shall be governed by and construed in accordance with the laws of the State of
New York without reference to conflicts of laws principles.
 
(f)           The covenants and agreements herein contained shall bind and inure
to the benefit of Landlord, its successors and assigns, and Tenant, its
successors and assigns. if any of the provisions of this Agreement, or its
application to any situation, shall be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application thereof to situations other
than that as to which it is invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.
 
(g)           The captions of this Agreement are for convenience and reference
only and in no way define, limit or describe the scope or intent of this
Agreement.
 
(h)           This Agreement may not be altered, modified or amended except
pursuant to a written agreement executed and delivered by Landlord and Tenant.
 
(i)            Submission by Landlord of the within Agreement for execution by
Tenant shall confer no rights nor impose any obligation on Landlord unless and
until both Landlord and Tenant shall have executed this Agreement and duplicate
originals thereof shall have been delivered by Landlord and Tenant to each
other.
 
(j)         This Agreement may be executed in one or more counterparts, each of
which so executed and delivered shall be deemed an original, and all of which
taken together shall constitute but one and the same instrument.
 
[Remainder of Page Intentionally Left Blank; Signature Page to Follow]

 
- 9 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
LANDLORD:
 
ONE CITY BLOCK LLC,
a Delaware limited liability company
 
By:
Google Inc.,
 
a Delaware corporation,
 
its sole member
 
By:
/s/ David Radcliffe
 
Name:
David Radcliffe
 
Title:
VP. Real Estate



TENANT:
 
ABOVENET COMMUNICATIONS, INC.,
a Delaware corporation
 
By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
Senior Vice President and General Counsel


 
 

--------------------------------------------------------------------------------

 

Exhibit A


SURRENDERED PREMISES


This floor plan is annexed to and made a part of this Agreement solely to
indicate the Surrendered Premises by diagonal hatching. All areas, conditions,
dimensions and locations are approximate.


[pg11.jpg]


 
 

--------------------------------------------------------------------------------

 

Exhibit B


RENEWAL PREMISES


This floor plan is annexed to and made a part of this Agreement solely to
indicate the Renewal Premises by diagonal hatching. All areas, conditions,
dimensions and locations are approximate.


[pg12.jpg]


 
 

--------------------------------------------------------------------------------

 

Exhibit C


FIXED RENT



Period
 
Annual Rent
   
Monthly Rent
 
10/1/14 – 9/30/15
  $ 1,608,862.50     $ 134,071.88  
10/1/15 – 9/30/16
  $ 1,628,973.28     $ 135,747.77  
10/1/16 – 9/30/17
  $ 1,649,335.45     $ 137,444.62  
10/1/17 – 9/30/18
  $ 1,669,952.14     $ 139,162.68  
10/1/18 – 9/30/19
  $ 1,690,826.54     $ 140,902.21  
10/1/19 – 9/30/20
  $ 1,803,896.87     $ 150,324.74  
10/1/20 – 9/30/21
  $ 1,826,445.58     $ 152,203.80  
10/1/21 – 9/30/22
  $ 1,849,276.15     $ 154,106.35  
10/1/22 – 9/30/23
  $ 1,872,392.11     $ 156,032.68  
10/1/23 – 9/30/24
  $ 1,895,797.01     $ 157,983.08  
10/1/24 – 9/30/25
  $ 2,011,429.47     $ 167,619.12  
10/1/25 – 9/30/26
  $ 2,036,572.34     $ 169,714.36  
10/1/26 – 9/30/27
  $ 2,062,029.49     $ 171,835.79  
10/1/27 – 9/30/28
  $ 2,087,804.86     $ 173,983.74  
10/1/28 – 9/30/29
  $ 2,113,902.42     $ 176,158.54  

 
 
 

--------------------------------------------------------------------------------

 

Exhibit D


ROOFTOP SPACE LICENSE FEE


Period
 
Annual Rent
   
Monthly Rent
 
10/1/14 – 9/30/15
  $ 86,625.00     $ 7,218.75  
10/1/15 – 9/30/16
  $ 86,625.00     $ 7,218.75  
10/1/16 – 9/30/17
  $ 86,625.00     $ 7,218.75  
10/1/17 – 9/30/18
  $ 86,625.00     $ 7,218.75  
10/1/18 – 9/30/19
  $ 86,625.00     $ 7,218.75  
10/1/19 – 9/30/20
  $ 99,000.00     $ 8,250.00  
10/1/20 – 9/30/21
  $ 99,000.00     $ 8,250.00  
10/1/21 – 9/30/22
  $ 99,000.00     $ 8,250.00  
10/1/22 – 9/30/23
  $ 99,000.00     $ 8,250.00  
10/1/23 – 9/30/24
  $ 99,000.00     $ 8,250.00  
10/1/24 – 9/30/25
  $ 111,375.00     $ 9,281.25  
10/1/25 – 9/30/26
  $ 111,375.00     $ 9,281.25  
10/1/26 – 9/30/27
  $ 111,375.00     $ 9,281.25  
10/1/27 – 9/30/28
  $ 111,375.00     $ 9,281.25  
10/1/28 – 9/30/29
  $ 111,375.00     $ 9,281.25  

 
 
 

--------------------------------------------------------------------------------

 